Dear Mr. Coenen:
We are in receipt of your recent request regarding the proper registration of a notarial act of adoption.  You indicate that an individual over the age of eighteen is seeking adoption by a step-mother.  The step-mother, married to the individual's biological father, resides in Richland Parish, while the individual to be adopted lives in Texas.
The provisions of R.S. 9:461 govern this matter and state, in pertinent part:
     Any person eighteen years or older may adopt any person over the age of seventeen years, according to the following conditions, limitations, and procedure:
     (1)  The adoption shall be effected by the execution of a notarial act signed by:
     (a)  The adoptive parent or parents and the person to be adopted when the person to be adopted is a major or an emancipated minor.
*  *  *  *  *
     B.  The notarial act executed in accordance with Paragraph A(1) of this Section shall be registered, in the parish or parishes in which both the adoptive parent or parents and the person being adopted are domiciled, with the clerk of court or, in Orleans Parish, with the register of conveyances.  The clerk of court or register of conveyances shall record all such notarial acts of adoption, except as otherwise provided in Subsection A hereof, in a separate book kept by him for the purpose and shall keep an index of the same under the names of the adoptive parents and the person adopted. (Emphasis added).
   The notarial act of adoption need only be registered in the parish where the step-mother and father of the individual are domiciled.  There is no requirement for recording the notarial act out-of-state.
   We hope the foregoing is helpful to you.  Should you have other questions in which we may provide assistance, please contact this office.
Very truly yours,
CHARLES C. FOTI, JR.
ATTORNEY GENERAL
BY:  _____________________________________
KERRY L. KILPATRICK
ASSISTANT ATTORNEY GENERAL
KLK:ams